DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Claims 16-24 and 27-30) in the reply filed on 9/12/2022 is acknowledged.
Claims 25-26 and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19, 24, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the second reservoir” in line 3. There is insufficient antecedent basis for this limitation in the claim, and “the second reservoir” is being interpreted as “a second reservoir”
Claim 24 recite “a third reservoir” which renders the claim indefinite. There are no second reservoir disclosed in any claims from the claim 24 depends. In an effort to compact persecution the limitation is being treated another reservoir separate from the first reservoir recited in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-20, 22-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer et al (US 20090204066 A1, hereinafter ‘Radmer’) in view of Zinger et al (US 20020087144 A1, hereinafter ‘Zinger’)
Regarding Claim 16, Radmer discloses a system comprising:
An adapter (figure 5, housing 23),
An integrated injection device (figure 5, syringe 24) removably attached to the adapter, the injection device comprising
	A user-operatable trigger (figure 5, plunger of syringe 24 illustrated in therein),
A first reservoir (figure 5, reservoir of the syringe 24 illustrated therein)
Wherein the adapter comprises:
A first attachment location (referring figure 5, portion of housing 23 where vial 4 is being located), configured to attach a vial (figure 5, vial 4, further note, vial is considered not being positively claimed due to the functional language “configured to“)
A first connection element (figure 5, spike 18)
A flow channel (figure 5, flow channel among spike 5, 18 and outlet 12) 
A sensing arrangement (figure 5, release mechanism 9) configured to detect a pre-defined position of the vial at the first attachment location ([0088] “The vial 4 is pressed on the vial adapter 3 penetrating the septum 6 of the vial. Concurrently, the activation of the rod 9”,  implies the release mechanism 9 configured to detect position of the vial), and
An interlock element (figure 5, valve 11) configured to allow user operation of the trigger to establish fluid communication between the first connection element and the reservoir only if the sensing arrangement detects the pre-defined position of the vial at the first attachment location ([0090] “Concurrently, the activation of the release mechanism 9 is releasing the reservoir 2, which is moved upwards by the spring 8 acting on the plunger 7”, fluid communication established only when the vial 4 is properly positioned within the housing and release mechanism 9 releasees reservoir 2 upward and the valve 11 moves to an open position).
Radmer does not disclose the injection device comprises a switching element and the first reservoir containing a first material, wherein the first material is a fluid,
The flow channel providing fluid communication between the switching element and the first connection element
In the same field of endeavor, Zinger teaches integrated injection device (figure 3, prefilled syringe 32 with fluid control device 10) comprises a switching element (figure 2, fluid control device 10 and flow control member 20’) and the first reservoir (referring figure 3, reservoir of syringe 32) containing a first material ([0004], “physiological solution provided in a pre-filled syringe”), wherein the first material is a fluid.
Zinger further teaches the adapter (figure 3, adapter 20”) provides the flow channel (figure 3, L-shaped flow duct 23 and figure 4, peripheral groove flow duct 25)) providing fluid communication between the switching element and the first connection element (figure 3, puncturing tool 30)
Zinger provide the prefilled syringe with the fluid control device in order to transfer fluid under sterile condition and enables the aseptic administration of drug ([0006],[0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radmer to incorporate the teachings of Zinger and provide the integrated injection device comprises a switching element and the adapter provides the flow channel in fluid communication between the switching element and the first connection element for the purpose of providing aseptic administration of a drug.
Regarding Claim 19, Radmer, as modified by Zinger, teaches the system of claim 16.
Radmer further discloses the first attachment location (portion of housing 23 where vial 4 is being inserted as set forth in claim 16) comprises a second connection element (figure 5, spike 5) configured to establish fluid communication between the flow channel and a second reservoir of the vial during attachment of the vial at the first attachment location (referring figure 5, spike 5 establishes fluid communication between vial 4 and the flow channel as set forth in claim 16).
Regarding Claim 20, Radmer, as modified by Zinger, teaches the system of claim 16.
Radmer further discloses the sensing arrangement (figure 5, release mechanism 9) is configured to detect a first state of the vial (when the vial 4 is not inserted as illustrated in figure 5) and a second state of the vial (when the vial 4 is fully inserted), wherein the second state is different from the first state and indicates that the vial is in the pre-defined position at the first attachment location ([0088] “The vial 4 is pressed on the vial adapter 3 penetrating the septum 6 of the vial. Concurrently, the activation of the rod 9 is releasing the spring-loaded piston 7”, the release mechanism 9 detect the vial 4 is fully inserted in the housing, therefore, the sensing arrangement indicates two different states)
Regarding Claim 22, Radmer, as modified by Zinger, teaches the system of claim 16.
Radmer further discloses the first connection element is provided at a second attachment location (referring figure 5, portion of housing 23 where reservoir 2 is being inserted).
Regarding Claim 23, Radmer, as modified by Zinger, teaches the system of claim 22.
Radmer further discloses the second attachment location is a recess (referring figure 5, recess within housing 23)
Regarding Claim 24, Radmer, as modified by Zinger, teaches the system of claim 22.
Radmer does not disclose wherein the switching element is a two-way sector valve comprising:
	A first channel, and
	A second channel,
Wherein the first channel is configured to provide fluid communication between a third reservoir of the injection device, and wherein the second channel is configured to provide a fluid communication between a needle of the injection device and the reservoir of the injection device, and wherein the valve is configured to switch between the first channel and the second channel.
	In the same filed of endeavor, Zinger teaches the switching element is a two-way sector valve ([0064] “flow control member 20' in a first flow control position enabling flow communication between a syringe”, “flow control member 20' in a second flow control position enabling flow communication between a syringe inserted in the port 12 and the dispensing port 13”, implies the fluid control device 10 with control member 20’ providing two different position providing valve function) , comprising: 
		A first channel (figure 3, first flow duct 23)
		A second channel (figure 6, second flow duct 25)
		Wherein the first channel is configured to provide fluid communication between the reservoir of the injection device and the flow channel of the adapter (referring figure 3, fluid communication between reservoir of syringe 32 and fluid conduit member 24), wherein the second channel ins configured to provide fluid communication between a needle of the injection device (figure 3, dispensing port 13 and further [0017] “the first port is adapted for dispensing a drug directly or indirectly to a patient and, as such it can be provided with a needle”) and the reservoir of the injection device (position as shown figure 6-7), and wherein the valve is configured to switch between the first channel and the second channel ([0015] “the flow control member is rotatably mounted in a body member so as to be selectively rotatable between its first flow control position and its second flow control position”)
	Zinger provides the control device provide two flow control positions and each positions enables the fluid communication between the syringe reservoir and the needle, and the syringe reservoir and the vial in order to transfer fluid under sterile condition and therefore enabling the aseptic administration of drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radmer to incorporate the teachings of Zinger and provide the switching element is two-way sector valve and providing the valve is configured to switch between the first channel and the second channel for the purpose of providing sterile fluid transfer thereby enabling aseptic drug administration.
	Regarding Claim 27, Radmer, as modified by Zinger, teaches the system of claim 16
	Radmer does not disclose the adapter comprises a de-aeration channel.
	In the same filed of endeavor, Zinger teaches the adapter (figure 17, adapter 56) comprises a de-aeration channel (figure 58, venting conduit 58)
	Zinger provide the adapter comprising the venting conduit in order to venting the vial attached thereto and release pressure build up during fluid transfer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radmer, as modified by Zinger, to incorporate the teachings if Zinger and provide the de-aeration channel for the purpose of release pressure building up within the vial during fluid transfer.
	Regarding Claim 28, Radmer, as modified by Zinger, teaches the system of claim 16.
	Radmer further discloses the vial (figure 5, 4, the vial is not positively claimed) containing a second material within a second reservoir, wherein the second material contains a medicament formulation (note, Radmer teaches a first attachment which capable of attaching vial therein. Therefore, the system is capable of having a vial as claimed).
	Regarding Claim 29, Radmer, as modified by Zinger, teaches the system of claim 16.
	Radmer further discloses the first attachment location is a recess (recess of housing 23 where vial 4 is being located).
	Regarding Claim 30, Radmer, as modified by Zinger, teaches the system of claim 16.
	Radmer further discloses the vial (figure 5, 4, the vial is not positively claimed) containing a second material within the second reservoir, wherein the second material contains a medicament formulation (note, Radmer teaches a first attachment which capable of attaching vial therein. Therefore, the system is capable of having a vial as claimed).
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer, in view of Zinger, and in further view of Mosler et al (US 20170065486 A1, hereinafter ‘Mosler’)
Regarding Claim 17, Radmer, as modified by Zinger, teaches the system of claim 16.
Radmer does not disclose the first reservoir is provided by a cartridge of the injection device.
In the same field of endeavor, Mosler teaches the injection device comprises a reservoir is provided by a cartridge of the injection device ([0059] “pre-filled diluent cartridge is configured for being housed in a syringe-like housing”)
Mosler provides the syringe comprising pre-filled diluent cartridge since such configuration is well known in the art ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radmer, as modified Zinger, to incorporate the teachings of Mosler and provide the first reservoir provided by a cartridge of the injection device to enable the user to easily change out fluid sources once depleted. 
Regarding Claim 18, Radmer, as modified by Zinger and Mosler, teaches the system of claim 17.
Radmer further discloses wherein the trigger comprises a plunger of the injection device (plunger of syringe 24 as illustrated in figure 5), or a longitudinally movable element of the adaptor connected to a plug of the cartridge.
Regarding Claim 21, Radmer, as modified by Zinger, teaches the system of claim 16.
Radmer does not disclose the first attachment location comprises at least one fixing element configured to fix the vial at the pre-defined attachment position
In the same filed of endeavor, Mosler teaches the first attachment location (figure 5a, shroud 121) comprises at least one fixing element configured to fix the vial at the pre-defined attachment position ([0088] “The embodiments described herein may alternately be equipped with other attachment means in place of the described vial shroud, for example, for securing to various containers as well as being equipped with other access means in place of the septum spike to connect to various containers, such as but not limited to diluent bags, non-standard vials, or cartridges.”)
Mosler provides attachment means at the shroud in order to secure the vial in place of the septum spike such that the vial could be properly positioned and attached at pre-defined positioned ([0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radmer, as modified by Zinger, to incorporate the teachings of Mosler and provide the fixing element in order to properly positioning the vial at the spike and maintain the vial in pre-defined position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weibel (US 20160136053 A1) teaches a reconstitution device comprising a switching element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771